Citation Nr: 0701770	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  01-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decision 
of the VA Regional Office (RO) in St. Louis, Missouri that 
denied service connection for multiple disorders.  The case 
was remanded for further development by Board decision dated 
in June 2004.

By a decision dated in July 2005, the Board denied service 
connection for post-traumatic stress disorder (PTSD), 
detached retina of the eye, an increased ratings for 
headaches and macular degeneration of the left eye that were 
on appeal.  The remaining issues of entitlement to service 
connection for depression as secondary to service-connected 
disability and a total rating based on unemployability due to 
service-connected disability were remanded for further 
development.  The case has been returned to the Board for 
appropriate disposition.


FINDINGS OF FACT

1.  Depression was first clinically indicated many years 
after discharge from active duty and has not been clinically 
related to service.  

2.  There is competent clinical evidence of record that 
depression is not proximately due to or the result of a 
service-connected disability.

3.  The appellant completed high school and has employment 
experience as a maintenance supervisor.  He reports that he 
last worked on a regular basis in December 2001.

4.  Service connection is in effect for left eye macular 
degeneration, rated 30 percent disabling; supraorbital 
headaches, rated 30 percent disabling, situational anxiety 
associated with left eye macular degeneration, rated zero 
percent disabling, and residuals of fracture of the right 
navicular, rated 10 percent disabling.  A combined disability 
rating of 60 percent is in effect for service-connected 
disability.

5.  The evidence does not show that the veteran's service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience. 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service 
and is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107, (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(2006).

2.  The criteria for assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for depression, 
specifically as secondary to service-connected eye 
disability, as well as a total rating based on 
unemployability due to service-connected disability.  He 
contends that he is totally disabled and unable to secure any 
gainful employment on account of service-connected disorders.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for depression and a total 
rating based on unemployability due to service-connected 
disability has been accomplished.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in November 2002, April 2004, 
July 2004, August 2005 and March 2006, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  Such notification has fully apprised 
the appellant of the evidence needed to substantiate the 
claims.  He has also been advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although some notice required by the VCAA was 
not provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for depression and a total rating based on unemployability 
due to service-connected disability.  The veteran withdrew 
his request for a formal hearing in September 2001.  He was 
afforded VA examination in February 2003.  Extensive private 
and VA clinical records have been received and associated 
with the claims folder.  The case was remanded for further 
development in June 2004 and July 2005 that included VA 
examination with a medical opinion.  There is no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claims.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the 
issues on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

1. Service connection for depression as secondary to service-
connected disability. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

The service medical records are negative for any complaints 
or findings of depression.  The post service record reflects 
that the veteran was afforded a neuropsychiatric evaluation 
in November 1975 where it was reported that there were no 
signs of depression.  No psychiatric diagnosis was provided 
at that time.  

A claim for depression secondary to service-connected 
headaches and eye disability was received in April 2002.

Private clinical records dating from 1990 were received 
showing that a history of depression was noted in August 
1997.  In a clinic note dated that same month it was recorded 
that a physician prescribed Prozac to help him curb his 
appetite for weight loss.  It was noted in December 1998 that 
the veteran denied a history of depression. 

VA clinical records dating from October 1999 show that the 
veteran was seen in the psychiatric outpatient clinic for the 
first time where it was noted that he had been on Prozac for 
two years, whereupon his performance at work, attitude and 
dealings with co-workers had been much improved.  He stated 
that he had seen a private psychiatrist occasionally for 
problems as they had arisen, and that he went through stages 
of seasonal depression during the summer and early fall.  He 
related that the seasonal depression had begun during the 
military during periods in which he would make rash decisions 
and generally feel depressed.  Subsequent VA outpatient 
clinic notes reflect continuing treatment for psychiatric 
symptoms, including depression.  It was noted in April 2001 
that there had been a history of depression since service and 
that it was more intense during spring and summer months.  It 
was recorded that the veteran was currently a supervisor at a 
downtown post office and felt caught between lower employees 
and higher management.  The veteran was reported to have 
stated that a private psychiatrist had told him he had a 
paranoid personality.  In April 2002, he reported feeling 
very depressed.  

The appellant was afforded a VA psychological examination in 
February 2003.  It was noted that the claims folder and 
electronic medical record at the St. Louis VA Medical Center 
were reviewed.  Psychiatric clinical history was recited.  It 
was reported that the veteran had been placed on Prozac in 
1997 with positive effects.  Prior to being placed on Prozac, 
he related that he was constantly in a bad mood, and believed 
that his increased anger and stress might have contributed to 
a heart attack in 1994.  The veteran also reported that he 
felt as if people were talking about him, and that his being 
paranoid about this which might have stemmed from his job as 
a supervisor. 

The examiner chronicled the veteran's medical history 
relating that he had had a fourth heart attack in October 
2001.  Pertinent background history relating his dismissal 
from the Postal Service on account of disobedience was noted.  
Domestic and marital problems were cited.  Upon mental status 
examination, mood was positive with mild dysphoria and 
irritability.  In ensuing commentary, the examiner opined 
that the veteran had had longstanding aloofness from close 
interpersonal contact and that the VA documentation, beyond 
prescribing Prozac, was somewhat superficial for a mood 
disorder.  The examiner stated that "[i]n giving the benefit 
of the doubt, one could say he has dysthymia, but it is not 
likely to be the result of military service per se."  
Pertinent diagnoses following examination included dysthymic 
disorder and personality disorder, not otherwise specified 
(schizoid and paranoid traits).

Submitted by the veteran and received in June 2003 was 
printed material from the Lighthouse of the Blind pertaining 
to mental health issues in vision impairment, including 
depression. 

The veteran was afforded a VA mental health examination for 
compensation purposes in March 2005.  It was noted that he 
was claiming conditions that included dysthymia secondary to 
degenerative myopsis and macular atrophy.  The appellant was 
reported to have stated that some of his depression, anger 
and anxiety were due to degeneration of vision in his right 
eye during the past two years.  He said that his main fear 
was losing vision and not being able to drive.

The examiner recited a comprehensive background and clinical 
history.  It was noted that the appellant continued to live 
with his wife of 25 years and had not worked since 2000 due 
to medical reasons.  His activities were reported to include 
spending time with his grandchildren, taking classes at the 
community college, exercising and listening to music.  The 
veteran related that although his vision bothered him, he did 
not have crying spells.  

A mental status examination was performed wherein the 
examiner noted that the veteran was not clinically depressed.  
It was found that he had had mild dysthymia for some time 
that had responded to Prozac.  It was determined that the 
veteran was showing an increase in situational anxiety more 
likely than not worsened by the progressive deterioration of 
vision in his right eye.  The examiner stated that the 
veteran's unemployment had nothing to with any psychiatric 
condition.  Following examination, diagnoses included 
dysthymia and situational anxiety disorder secondary to 
deterioration of right eye vision.

In an addendum opinion dated in August 2005, the examiner 
related that from his review of the clinical record, it 
appeared that the veteran's dysphoric disorder and 
intermittent personal problems preceded his degenerating eye 
disability and was a combination of both physiological and 
developmental etiologies.  The examiner opined that it was 
less likely than not that dysthymia was related to or caused 
by the service-connected condition.  In a supplemental 
statement dated in July 2006, the examiner indicated that the 
claims folder was reviewed.   

Legal Analysis

As noted previously, the veteran's service medical records 
reflect no symptoms or diagnosis of depression, nor did a 
post service examination in 1975 indicate any psychiatric 
symptomatology or problem.  The Board observes that although 
there are occasional references in the record relative to a 
history of depression since service, no clinical evidence of 
any disability of this nature was documented in the record 
until the mid 1990s.   The Board points out that this is 
approximately 20 years after discharge from active duty and 
far too remote in time to conclude that it is of service 
onset.  Moreover, following review of the record by upon VA 
examination in February 2003, the examiner related while the 
veteran may have had dysthymia, it was not likely related to 
military service per se."  The Board thus finds that in view 
of the lack of any symptoms in service, the almost 20-year 
span between active duty and the onset of such disability, 
and a competent medical opinion negating a relationship to 
service, depression may not be found to be causally related 
to service on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The veteran also contends that depression is secondary to or 
has been made worse by service-connected disability, 
specifically vision impairment.  In this regard, the Board 
points out that there is no competent clinical nexus in the 
record to support this assertion.  Following VA examination 
in March 2005 and the ensuing addenda, the examiner found 
that only a situational anxiety disorder was secondary to 
deterioration of right eye vision.  The examiner found that 
the veteran's dysphoric disorder preceded the degeneration in 
eye disability and derived from a combination of both 
physiological and developmental etiologies.  The examiner 
opined that it was less likely than not that dysthymia was 
related to or caused by the service-connected condition.  

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, the VA examiners' reports in 2003 
and 2005 clearly articulate the reasons and rationale as to 
why the veteran's depression is not related to service or a 
service-connected disability.  The examiners are shown to 
have thoroughly reviewed the record in forming their 
opinions.  The record in this instance contains no competent 
medical evidence to the contrary that links depression to 
service or service-connected disability.  See also 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As a 
layperson without medical training and expertise, the 
appellant himself is not competent to provide an opinion on 
this matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for depression must be denied. See 38 
U.S.C.A. §  5107(b) (West 2002 & Supp. 2005), see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Entitlement to a total rating based on unemployability.

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2006).  It is established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled. 38 
C.F.R. § 4.16(b) (20056; see also 38 C.F.R. §§ 3.340, 3.341 
(2006).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2006).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating is, in itself, a recognition that the 
impairment makes it difficult to obtain and keep employment.  
Therefore, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment. See 
Van Hoose v. Brown, supra.

Factual Background

Service connection is in effect for left eye macular 
degeneration, rated 30 percent disabling; supraorbital 
headache, 30 percent disabling, situational anxiety 
associated with left eye macular degeneration, rated zero 
percent disabling, and residuals of fracture of the right 
navicular, rated 10 percent disabling.  A combined disability 
rating of 60 percent is in effect for service-connected 
disability.  

A claim for a total rating based on unemployability due to 
service-connected disability was received in November 2002.  
In his application for increased compensation based on 
unemployability, the veteran indicated that he had completed 
high school, and had last worked full time and become too 
disabled for work in December 2001.

The record reflects that in VA outpatient clinic notes dating 
from 1999, the veteran received treatment for multiple 
complaints and disorders, including arteriosclerotic heart 
disease, essential hypertension, depression, headaches and 
right wrist symptoms.  He received follow-up for vision 
impairment. 

On VA examination in October 2001, the veteran complained of 
pain in the frontal region that was throbbing in character.  
He reported that the headaches occurred three to four times 
month and lasted between one and a half and three to four 
hours.  He said, however, that his symptoms were stable and 
were not any worse at that time compared to the distant past.  
The diagnosis was pulsating supraorbital headache of 
undetermined nature.  In November 2001, the RO increased the 
veteran's rating for headaches to 30 percent disabling.

The record reflects that in private clinical records dated in 
August 2001, it was noted that disability papers were 
discussed.  The following month, it was recorded that the 
veteran had more problems at work as the result of some 
female employees accusing him of harassment.  He felt that 
the charges were "trumped up" and said that he was told 
that this was the reason he was being transferred.  More 
problems at work were noted in December 2001 and he indicated 
that other employees had made statements about him.  In a VA 
outpatient clinical record dated in December 2001, the 
veteran related that he was to be demoted and was 'let go on 
the job for disobedience'.  A letter from United States 
Postal Service dated in March 2002 noted that they had been 
informed that he had not been working due to some medical 
issues and suggested that disability retirement might be an 
option.

The appellant underwent VA examinations in January and 
February 2003 where he indicated that he had headaches 
approximately three to four times a month lasting two to four 
hours.  The eye examination showed 20/30 vision in the right 
eye, and light perception only in the left eye.  The 
diagnoses were: myopic degenerative changes left eye; near 
total visual impairment, left eye; and myopia.  The veteran 
complained of anxiety problems and said that he was bothered 
by being around lots of people.  A Global Assessment of 
Functioning (GAF) score of 70 was provided at that time.  

In correspondence dated in August 2004, the veteran related 
that a VA doctor's work release statement dated in December 
2001 noted that he had intermittently incapacitating migraine 
headaches that caused him to be unable to participate in 
gainful employment when they occurred.

On VA neurological examination in March 2005, the veteran 
stated that his service-connected wrist had become somewhat 
more consistently painful and stiff.  He described his 
average daily discomfort as 5-6/10 which he treated with 
Naproxen.  He said that he wore a splint on the right wrist 
when going out to cut grass, and that pushing and pulling on 
a repetitive basis caused flare-ups of pain.  The appellant 
related that he had some right hand weakness and had dropped 
objects at times.  The examiner stated that there had been no 
periods of incapacitation from the standpoint of the right 
wrist within the past 12 months.

Following a comprehensive examination, the examiner commented 
that the appellant had only mild weakness of the right 
handgrip that would not limit repetitive grasping or handling 
if not done in a very heavy or unlimited fashion.  It was 
opined that his fine manipulative and fingering skills 
remained completely intact on the right. 

As to headaches, the VA neurological examiner related that 
the veteran reported that they had not increased in severity 
since his last rating.  It was noted that he was not 
currently employed.  The veteran stated that his headaches 
occurred three to four times a month and that if he turned 
down the radio and darkened the room, they disappeared within 
two to three hours.  He reported no periods of incapacitation 
from headaches within the past 12 months.  The diagnosis was 
common migraine headaches, intermittent.  The examiner stated 
that the headaches would not preclude significant gainful 
activity.

Examination of the eyes in March 2005 disclosed that the left 
eye had light perception only and that corrected visual 
acuity in the right eye was 20/80.  The examiner stated that 
vision loss would limit employability as the veteran would 
not be able to perform jobs that required normal or near-
normal visual acuity.

The record contains a Certificate of Legal Blindness dated in 
December 2005 from SLUCare certifying that the veteran was 
legally blind.

Legal Analysis

In this case, the veteran has a combined disability rating of 
60 percent for service-connected disability.  Thus, under 
§ 38 C.F.R. § 4.16(a) (2006), he does not meet the threshold 
criteria for assigning individual unemployability, as he does 
not have one disability that is rated 60 percent or more, nor 
does he have two or more disabilities with at least one 
disorder rated 40 percent or more to bring the combined 
rating to 70 percent or more.  Nevertheless, the primary 
question for consideration in this instance is whether the 
service-connected disabilities are sufficient in and of 
themselves to render the average person or the veteran 
personally unable to secure or follow substantially gainful 
employment.  After careful review of the evidence of record 
and the contentions advanced by the appellant and on his 
behalf, the Board concludes that a basis for a favorable 
decision is not demonstrated.

The Board has considered all of the medical evidence obtained 
in support of the claim during the appeal period and finds 
that it does not show that the appellant's service-connected 
disabilities preclude him from securing or following some 
type of substantially gainful employment.  In the present 
case, the veteran has been awarded service connection only 
for loss of visual acuity in the left eye.  The right eye is 
not service-connected and any vision impairment related 
thereto cannot be considered for VA disability purposes.  
However, where only one eye is service connected and the 
veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes. 38 C.F.R. 
§ 3.383(a)(1) (2006).  The VA examiner stated in March 2005 
that vision loss affected employability, but indicated that 
this was only the case as it affected positions that required 
normal or near-normal visual acuity.  The record in this 
instance documents that while the veteran is legally blind in 
the service-connected left eye, he is shown to retain 
substantially good vision in the right eye.

The evidence reflects that the veteran has fairly regular 
headaches and receives ongoing follow-up and treatment in 
this regard.  However, there is no competent evidence 
establishing that migraine headaches are productive of any 
severe economic inadaptability.  The Board notes that while 
the veteran is not working, a VA examiner stated in March 
2005 that the veteran's headaches would not preclude gainful 
activity.  The veteran has indicated on VA examinations that 
his headaches are stable and are not any different in degree 
or frequency that they were in the distant past.  It is shown 
that he receives relief from medication and other palliative 
measures.  The Board observes that he worked many years with 
headaches and did not indicate that they prevented him from 
working.  The Board thus finds that there is no evidence to 
support a finding that migraine headaches do not produce 
unemployability.

On VA neurological examination in March 2005, the examiner 
related that the veteran's right wrist had not been 
incapacitated within the past 12 months and that he had only 
mild weakness in the right hand.  It was opined that the 
appellant's fine manipulative and fingering skills remained 
completely intact on the right.  The Board thus finds that he 
retains good function of the right wrist and hand despite 
reported pain and stiffness.  He also indicates that he 
derives relief from medication in this regard.  

The Board notes that the veteran is also service-connected 
for situational anxiety, but at zero percent disabling, it 
appears the impact on his ability to obtain and maintain some 
form of gainful employment is very minimal.  

In conclusion, the Board finds that while the appellant may 
not be able to engage in heavy manual labor or a position 
that requires near or near normal vision, it appears that 
there are other employment options available to him.  He is a 
high school graduate and has a great deal of supervisory 
experience.  The fact that he is currently unemployed does 
not equate to unemployability per se.  Although his left eye, 
right wrist and headaches may engender significant 
limitations as referenced above, there is no indication that 
he is in fact precluded from gainful employment consistent 
with his educational background and physical limitations.  
The Board thus concludes that unemployability due to service-
connected disability is not demonstrated, to include on an 
extraschedular basis, and must be denied.  

The preponderance of the evidence is against the claim.




ORDER

Service connection for depression as secondary to service-
connected disability is denied.

A total rating based on unemployability due to service-
connected disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


